DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.   Claims 2, 4-6, 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3. Instant claim 2, which depends on claim 1, refers to “the polyolefin resin foam sheet” and further recites “the front and back surfaces” and “the surface roughness”.  However, there is lack of antecedent basis for said limitations since claim 1 is silent with respect to polyolefin sheet, to front and back surfaces and to surface roughness.

4. Claims 4 and 5, which depend on claim 1, refer to “the polyolefin resin foam sheet”. However, there is a lack of antecedent basis for said limitation since claim 1 is silent with respect to polyolefin resin sheet.
5. Claim 6 recites a method of producing a polyolefin resin foam a sheet of claim 2 comprising foaming a resin composition comprising a polyolefin resin and a thermoplastic resin. However, since there are no prepositions “the” or “said” in front of polyolefin resin foam sheet, polyolefin and thermoplastic elastomer, it is not clear of said resins are the same as those cited in claim 1 or different.

6. Claim 8, which is dependent on claim 6, recites a limitation of “compressing said foam sheet subjected to said heating and stretching steps”. However, there is a lack of antecedent basis for said limitation since claim 6 is silent with respect to heating and stretching steps.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.  Claims 1, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda (JP 2016-155344, based on machine English translation, Honda’344).

8. Honda’344 discloses a polyolefin resin foam, such as sheet ([0040]), comprising 30-60%mass of a polypropylene resin, 1-20%mass of polyethylene resin and 30%mass or more of a thermoplastic elastomer, wherein the foam exhibits endothermic peak at 145ºC or more and 100-130ºC (Abstract, [0013], [0014]), specifically exemplified foams are having endothermic peaks at 118ºC and 158ºC (Table 1). The exemplified foams show the thermoplastic elastomer in amount of 30-60%mass (Table 1).

9.  As to instant claims 4-5, The foam has thickness of 0.5-5 mm ([0031]); density of 30-150 kg/m3 ([0032]) and gel fraction of 20-60% ([0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  Claims 1, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP 2016-155344, based on machine English translation, Honda’344).

11. Honda’344 discloses a polyolefin resin foam and a sheet produced from said foam ([0040]), comprising 30-60%mass of a polypropylene resin, 1-20%mass of polyethylene resin and 30%mass or more of a thermoplastic elastomer, wherein the foam exhibits endothermic peak at 145ºC or more and 100-130ºC (Abstract, [0013], [0014]), specifically exemplified foams are having endothermic peaks at 118ºC and 158ºC (Table 1).
12.  As to instant claims 4-5, The foam has thickness of 0.5-5 mm ([0031]); density of 30-150 kg/m3 ([0032]) and gel fraction of 20-60% ([0037]).
The foam sheets of Honda’344 are used for making laminates used for automotive material having excellent flexibility and softness (Abstract).

13. All ranges in the polyolefin resin foam of Honda’344 are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

14. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the types and relative amounts of the used polyolefin and the thermoplastic elastomer, so to produce the final foam having a desired combination of properties, depending on the specific end use of the product. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

15.  Claims 1-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP 2016-155344, based on machine English translation, Honda’344) in view of Baldwin et al (US 2017/0282430).

16.  The discussion with respect to Honda (JP 2016-155344, based on machine English translation, Honda’344) set forth in paragraphs 10-14 above, is incorporated here by reference.

17. Though Honda’344 discloses the polyolefin foam being formed into a sheet, Honda’344 does not recite said sheet having front and back surfaces with different surface roughness, and being produced by a method comprising slicing the foam sheet.

18. However, Baldwin et al discloses a polyolefin foam sheet comprising thermoplastic elastomeric blend-based composition ([0015]), and further a method for making said polyolefin foam sheet, the method comprising:
1) forming a foam sheet by extruding and foaming the polyolefin composition ([0031], [0044], [0003]);
2) skiving or slicing ([0046]) the produced foam sheet into two or more layers ([0007], [0046], as to instant claim 6),
Wherein the skived foam sheet has two opposing surfaces (upper and lower), and wherein the skived surface of the foam sheet comprises surface roughness of 20-150 micron ([0052]), and the unskived surface comprises surface roughness of 5-30 micron, preferably 9-26 micron ([0051]-[0052]), and wherein the surface roughness of the skived surface is greater than the surface roughness of the unskived surface by 2.5 times, or 5 times ([0053]).
The foam layer has a density of 0.015-0.250 g/cc ([0054]) and cell size of 0.05-1 mm ([0056], as to instant claim 3) and thickness of the layer 0.6-3.2 mm ([0057], as to instant claim 5).

19. Thus, the skived surface of the foam sheet comprises surface roughness of 20-150 micron ([0052]), the unskived surface comprises surface roughness of preferably 9-26 micron ([0051]-[0052]) and the surface roughness of the skived surface is greater than the surface roughness of the unskived surface by 2.5 times. Given the surface roughness of the unskived layer is 26 micron, and the surface roughness of the skived layer is 2.5 times more, therefore, the surface roughness of the skived layer will be 65 micron, and thereby the difference in surface roughness of the skived and unskived layers will be 65-26=39 micron (as to instant claim 2). Specifically exemplified foam layer is having surface roughness of unskived surface of 10 micron, and surface rougness of skived surface of 50-70 micron ([0076]); thus, the difference in surface roughness is at least 50-10=40 micron (as to instant claim 2).

20.  The skived foam layer is used as a tape and comprises a pressure sensitive adhesive disposed on at least a portion of the foam surface ([0058]-[0060], as to instant claim 9). The skived foam structures are also used in laminates, such as those used in automobile ([0062]-[0064]).

21. The skived foam layer is also subjected to thermoforming such as to heating ([0061], as to instant claim 7), and further secondary processes ([0074]).

22. The method of Baldwin et al allows to produce foam sheets that are very thin and very light, having a broadened range of thickness and density ([0005]), also with increase efficiency and output capacity ([0006]).

23. Since both Baldwin et al and Honda’344 are related to polyolefin foam sheets comprising thermoplastic elastomers, used for making laminates in automobile industry, and thereby belong to the same field of endeavor, wherein Baldwin et al teaches said foam sheets being produced by an efficient method comprising extruding, foaming and skiving/slicing the produced sheets to form said sheets having different surface roughness and which sheets may have variable properties such as cell size, density and be used in variety of applications including adhesive tapes, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings off Baldwin et al and  Honda’344 and to use the method of Baldwin et al to form the polyolefin resin foam sheets of Honda’344, so that the polyolefin resin foam sheets of  Honda’344 can be efficiently produced and can be used in various application including  making adhesive tapes, as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

24.  Since the polyolefin resin foam of Honda’344 in view of Baldwin et al is substantially the same as that claimed in instant invention, and is produced by substantially the same process as that disclosed and claimed in instant invention, therefore, the polyolefin resin foam of Honda’344 in view of Baldwin et al would be reasonably expected to have the properties that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well, including the ratio of average cell size of the two surfaces (as to instant claim 3). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

25.  Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP 2016-155344, based on machine English translation, Honda’344) in view of Baldwin et al (US 2017/0282430), in further view of Kobayashi et al (JP62-164514, based on machine English translation).

26. The discussion with respect to Honda (JP 2016-155344, based on machine English translation, Honda’344) in view of Baldwin et al (US 2017/0282430), set forth in paragraphs 15-24 above, is incorporated here by reference.

27.  Though Honda’344 in view of Baldwin et al disclose the skived polyolefin foam layer further subjected to thermoforming such as heating and other secondary processes ([0061], [0074] of Baldwin et al), Honda’344 in view of Baldwin et al do not recite said further processes including stretching and compressing.

28. However, Kobayashi et al discloses a process comprising subjecting thermoplastic resin foam sheets to heating, stretching to a size of 1.05-1.5 times and compressing, so to improve softness and flexibility of the foam sheet (Abstract). Kobayashi et al teaches that bubbles of the foam obtained by compression processing under stretching have a structure in which the cross-sectional shape changes from circular before compression to a flat shape arranged along the foam plane, wherein said structure greatly contributes to the improvement of the flexibility of the obtained foam (p. 1 of the translation).

29. Since the steps of heating, stretching and compression of the thermoplastic foam sheet lead to improving the softness and flexibility of the foam sheet, as taught by Kobayashi et al, therefore, based on the combined teachings of Kobayashi et al and Honda’344 in view of Baldwin et al, it would have been obvious to a one of ordinary skill in the art to subject, or obvious to try to subject, at least partially the skived foam sheet of Honda’344 in view of Baldwin et al to further heating/stretching/compression steps as taught by Kobayashi et al, so to further improve flexibility and softness of the polyolefin foam sheet of Honda’344 in view of Baldwin et al, given such is desired, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

30. Given the skived layer of the polyolefin resin foam sheet of Honda’344 in view of Baldwin et al and Kobayashi et al is subjected to heating/stretching/compression steps, wherein said steps lead to changing the cell shape from circular before compression to a flat shape arranged along the foam plane, as taught by Kobayashi et al, therefore, the size of flat-shaped cells of the skived surface of the polyolefin resin sheet of Honda’344 in view of Baldwin et al and Kobayashi et al would be reasonably expected to be larger in MD direction than the circular-shaped cells on the unskived surface of the polyolefin resin foam sheet, such as at least 1.2 times more, as well (as to instant claim 3). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

31. It would have been further obvious to and within the skills off a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific level of stretching and compressing of the polyolefin resin foam sheet of Honda’344 in view of Baldwin et al and Kobayashi et al, so to improve the flexibility and softness the foam sheet but avoid tearing of the cells of said foam sheets as well. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

32.  Claims 1-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al (US 2017/0282430) in view of Honda (JP 2016-155344, based on machine English translation, Honda’344).

33.  Baldwin et al discloses a polyolefin foam sheet comprising thermoplastic elastomeric blend-based composition ([0015]), and further a method for making said polyolefin foam sheet, the method comprising:
1) forming a foam sheet by extruding and foaming the polyolefin composition ([0031], [0044], [0003]);
2) skiving or slicing ([0046]) the produced foam sheet into two or more layers ([0007], [0046], as to instant claim 6),
Wherein the skived foam sheet has two opposing surfaces (upper and lower), and wherein the skived surface of the foam sheet comprises surface roughness of 20-150 micron ([0052]), and the unskived surface comprises surface roughness of 5-30 micron, preferably 9-26 micron ([0051]-[0052]), and wherein the surface roughness of the skived surface is greater than the surface roughness of the unskived surface by 2.5 times, or 5 times ([0053]).
The foam layer has a density of 0.015-0.250 g/cc ([0054]) and cell size of 0.05-1 mm ([0056], as to instant claim 3) and thickness of the layer 0.6-3.2 mm ([0057], as to instant claim 5).

34. Thus, the skived surface of the foam sheet comprises surface roughness of 20-150 micron ([0052]), the unskived surface comprises surface roughness of preferably 9-26 micron ([0051]-[0052]) and the surface roughness of the skived surface is greater than the surface roughness of the unskived surface by 2.5 times. Given the surface roughness of the unskived layer is 26 micron, and the surface roughness of the skived layer is 2.5 times more, therefore, the surface roughness of the skived layer will be 65 micron, and thereby the difference in surface roughness of the skived and unskived layers will be 65-26=39 micron (as to instant claim 2). Specifically exemplified foam layer is having surface roughness of unskived surface of 10 micron, and surface rougness of skived surface of 50-70 micron ([0076]); thus, the difference in surface roughness is at least 50-10=40 micron (as to instant claim 2).

35.  The skived foam layer is used as a tape and comprises a pressure sensitive adhesive disposed on at least a portion of the foam surface ([0058]-[0060], as to instant claim 9). The skived foam structures are also used in laminates, such as those used in automobile ([0062]-[0064]).

36. The skived foam layer is also subjected to thermoforming such as heating ([0061], as to instant claim 7), and further secondary processes ([0074]).

37. The method of Baldwin et al allows to produce foam sheets that are very thin and very light, having a broadened range of thickness and density ([0005]), also with increase efficiency and output capacity ([0006]).

38. Though Baldwin et al discloses the polyolefin foam sheet comprising thermoplastic elastomeric blend-based composition ([0015]), Baldwin et al does not explicitly recite said polyolefin foam composition comprising 30-60%mass of thermoplastic elastomer and having two endothermic peaks.

39. However, Honda’344 discloses a polyolefin resin foam and a sheet produced from said foam ([0040]), comprising 30-60%mass of a polypropylene resin, 1-20%mass of polyethylene resin and 30%mass or more of a thermoplastic elastomer, wherein the foam exhibits endothermic peak at 145ºC or more and 100-130ºC (Abstract, [0013], [0014]), specifically exemplified foams are having endothermic peaks at 118ºC and 158ºC (Table 1).
As to instant claims 4-5, the foam has thickness of 0.5-5 mm ([0031]); density of 30-150 kg/m3 ([0032]) and gel fraction of 20-60% ([0037]).
The foam sheets of Honda’344 are used for making laminates having excellent flexibility and softness (Abstract).

40. Since both Baldwin et al and Honda’344 are related to polyolefin foam sheets comprising thermoplastic elastomers, used for making laminates in automobile industry, and thereby belong to the same field of endeavor, wherein i) Baldwin et al teaches said foam sheets being produced by an efficient method comprising extruding, foaming and skiving/slicing the sheets of thermoplastic elastomeric blend-based composition, but does not specify said thermoplastic elastomeric blend-based composition comprising 30-60%mass of thermoplastic elastomer and having two endothermic peaks and ii) Honda’344 discloses a polyolefin resin foam and a sheet produced from said foam ([0040]), comprising 30-60%mass of a polypropylene resin, 1-20%mass of polyethylene resin and 30%mass or more of a thermoplastic elastomer, wherein the foam exhibits two endothermic peaks and is having excellent flexibility and softness,  therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Baldwin et al and Honda’344, and to use, at least partially, the thermoplastic elastomer resin composition of Honda’344 as the thermoplastic elastomeric blend-based composition in the method of Baldwin et al, so to further improve softness and flexibility of the produced sheet of Baldwin et al and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

41.  Since the polyolefin resin foam of Baldwin et al in view of Honda’344 is substantially the same as that claimed in instant invention, and is produced by substantially the same process as that disclosed and claimed in instant invention, therefore, the polyolefin resin foam of Baldwin et al in view of Honda’344 would be reasonably expected to have the properties that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well, including the ratio of average cell size of the two surfaces (as to instant claim 3). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

42.  Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al (US 2017/0282430) in view of Honda (JP 2016-155344, based on machine English translation, Honda’344) and Kobayashi et al (JP62-164514, based on machine English translation).

43. The discussion with respect to Baldwin et al (US 2017/0282430) in view of Honda (JP 2016-155344, based on machine English translation, Honda’344), set forth in paragraphs 31-41 above, is incorporated here by reference.

44.  Though Baldwin et al in view of Honda’344 disclose the skived polyolefin foam layer further subjected to thermoforming such as heating and other secondary processes ([0061], [0074] of Baldwin et al), Baldwin et al in view of Honda’344 do not recite said further processes including stretching and compressing.

45. However, Kobayashi et al discloses a process comprising subjecting thermoplastic resin foam sheets to heating, stretching to a size of 1.05-1.5 times and compressing, so to improve softness and flexibility of the foam sheet (Abstract). Kobayashi et al teaches that bubbles of the foam obtained by compression processing under stretching have a structure in which the cross-sectional shape changes from circular before compression to a flat shape arranged along the foam plane, wherein said structure greatly contributes to the improvement of the flexibility of the obtained foam (p. 1 of the translation).

46. Since the steps of heating, stretching and compression of the thermoplastic foam sheet lead to improving the softness and flexibility of the foam sheet, as taught by Kobayashi et al, therefore, based on the combined teachings of Kobayashi et al and Baldwin et al in view of Honda’344, it would have been obvious to a one of ordinary skill in the art to subject, or obvious to try to subject, at least partially the skived foam sheet of Baldwin et al in view of Honda’344 to further heating/stretching/compression steps as taught by Kobayashi et al, so to further improve flexibility and softness of the polyolefin foam sheet of Baldwin et al in view of Honda’344, given such is desired, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

47. Given the skived layer of the polyolefin resin foam sheet of Baldwin et al in view of Honda’344 and Kobayashi et al is subjected to heating/stretching/compression steps, wherein said steps lead to changing the cell shape from circular before compression to a flat shape arranged along the foam plane, as taught by Kobayashi et al, therefore, the size of flat-shaped cells of the skived surface of the polyolefin resin sheet of Baldwin et al in view of Honda’344 and Kobayashi et al would be reasonably expected to be larger in MD direction than the circular-shaped cells on the unskived surface of the polyolefin resin foam sheet, such as at least 1.2 times more, as well (as to instant claim 3). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

48. It would have been further obvious to and within the skills off a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific level of stretching and compressing of the polyolefin resin foam sheet of Baldwin et al in view of Honda’344 and Kobayashi et al, so to improve the flexibility and softness the foam sheet but avoid tearing of the cells of said foam sheets as well. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11,236,211 discloses polyolefin resin foam produced by slicing, compressing of a foam sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764